Citation Nr: 9923042	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  95-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970.  
His decorations include the Combat Infantryman's Badge, and 
the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Chicago, 
Illinois, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to service connection for alcoholism 
as secondary to the veteran's service connected PTSD was 
originally included on appeal.  The veteran withdrew this 
issue at the May 1999 hearing before the undersigned member 
of the Board.  In addition, the veteran has raised the 
matters of entitlement to service connection for an eating 
disorder, hypertension, and coronary artery disease.  These 
matters have not been developed for appeal, and are referred 
to the RO for consideration.  


FINDINGS OF FACT

1.  Prior to March 23, 1999, the veteran's PTSD was 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms that included 
some impairment of short term memory, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, as well 
as sleep disturbances with nightmares, flashbacks, intrusive 
thoughts, depression, difficulty in managing anger, and 
anxiety.  The disability did not result in greater than 
considerable social and industrial impairment. 

2.  As of March 23, 1999, the veteran's PTSD is productive of 
totally incapacitating symptoms, and the veteran is 
demonstrably unable to obtain or retain employment.

3.  Prior to March 23, 1999, service connection was in effect 
for PTSD, evaluated as 50 percent disabling, for bilateral 
tinnitus, evaluated as 10 percent disabling, for the 
residuals of fragment wounds to the left leg, evaluated as 
zero percent disabling, and the residuals of fragment wounds 
to the right leg/side, evaluated as zero percent disabling; 
the veteran had a combined evaluation of 60 percent.  

4.  The veteran has a GED, and has been employed in 
construction work and in a pizza business.  

5.  The veteran's service connected disabilities did not 
create an exceptional or unusual disability picture resulting 
in his unemployability prior to March 23, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD prior to March 23, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (1998).  

2.  The criteria for a 100 percent evaluation from March 23, 
1999, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. 38 C.F.R. §§ 4.7, 4.130, Code 9411 (1998).

3.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities were 
not met prior to March 23, 1999.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 
(1998).  

4.  The claim of entitlement for a total rating based on 
individual unemployability due to service connected 
disabilities subsequent to March 23, 1999, is moot.  38 
C.F.R. § 4.16 (a) (1998). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation assigned for his 
service connected PTSD is insufficient to reflect its current 
severity.  He argues that his symptomatology is productive of 
severe disability, with adverse affects on his relationships 
with his wife and family.  Furthermore, he believes that this 
disability, when combined with his other service connected 
disabilities, renders it impossible for him to hold more than 
marginal employment.  

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

I. Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for PTSD assigned 
following the grant of service connection.  The United States 
Court of Appeals for Veterans Claims, formerly the Court of 
Veterans Appeals (Court) has found that there is a 
distinction between a veteran's disagreement with the initial 
rating assigned following a grant of service connection, and 
the claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial rating, the entire evidentiary record from 
the time of the veteran's claim for service connection to the 
present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The record indicates that the veteran submitted a claim for 
entitlement to service connection for PTSD in February 1993.  
Entitlement to service connection for PTSD was established in 
a December 1993 rating decision.  A temporary total rating 
for hospitalization purposes was initially assigned for this 
disability, effective from January 1993, which was followed 
by a 10 percent schedular evaluation, effective from May 
1993.  The veteran submitted a Notice of Disagreement with 
this decision, which is the basis of the current appeal.  
During the course of the current appeal, the evaluation was 
increased to the current 50 percent rating in an October 1998 
rating decision, also effective from May 1993.  

After the veteran submitted his claim for entitlement to an 
increased rating, the VA amended its regulations pertaining 
to the rating schedule for mental disorders, including PTSD.  
See 38 C.F.R. § 4.130, Diagnostic Codes 9411 (1997).  These 
regulations became effective on November 7, 1996.  When a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO considered both the old and new 
regulations in a March 1995 Statement of the Case and an 
October 1998 Supplemental Statement of the Case.  Therefore, 
the Board will review the veteran's claim under the 
regulations in effect both before and after November 7, 1996.  

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain employment 
due to PTSD, then a 100 percent evaluation is warranted.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment as a result of PTSD, a 70 percent 
evaluation is warranted.  PTSD which results in considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and considerable 
industrial impairment is evaluated as 50 percent disabling.  
38 C.F.R. § 4.132, Code 9411.  

Under the regulations currently in effect, PTSD is evaluated 
under the General Rating Formula for Mental Disorders.  Under 
this formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

The evidence for consideration includes the report of a 
hospitalization at a VA facility from January 1993 to April 
1993.  He was noted to have been attending the PTSD 
Outpatient Clinic for the last five to six years.  At the 
time of his admission, the veteran complained that he had 
intrusive thoughts of Vietnam, and that he was feeling 
guilty.  He also had problems with adjusting to society after 
the war and with alcohol.  On examination, he expressed 
feelings of sadness and guilt about his behavior in Vietnam, 
and said he had dreams about these things.  He was also 
concerned with angry outbursts in front of his family.  
During his hospitalization, the veteran underwent a variety 
of treatment programs.  At discharge, he was cooperative, 
with no suicidal or homicidal ideations or plans.  He had 
good contact with reality, and was mentally competent.  The 
diagnoses at discharge included PTSD, chronic, and alcohol 
abuse history.  The Global Assessment of Functioning (GAF) 
was from 60 to 51. 

VA treatment records dated June 1993 show that the veteran 
was focusing on increasing his activities to combat 
depression.  He had chronic rage that was easily triggered by 
minor irritants or people.  September 1993 VA treatment 
records state that the veteran's affect was stable, but his 
mood was depressed with decreased energy levels.  He 
experienced nightmares and intrusive thoughts.  

The veteran was afforded a VA PTSD examination in September 
1993.  He was noted to have spent two tours in Vietnam, and 
to have sustained shrapnel wounds during combat.  The veteran 
said that he drank for the first few months after discharge.  
Afterwards, he had worked on a garbage truck and at various 
odd jobs in construction.  He had been in alcohol treatment 
programs, and had been dry for the past two years.  The 
veteran said that his symptoms included anger, rage, and 
depression.  Other symptoms were nightmares and intrusive 
thoughts.  He said that he thought about Vietnam constantly, 
and flashed back to the firefight in which he was wounded.  
His flashbacks occurred in the rain or the dark, when he 
would become fearful he was in Vietnam and hypervigilant.  
Crowds and noises bothered him, and he had some bad startle 
reactions.  Most of his violent episodes were associated with 
his drinking, and there had been one suicide attempt in 1981.  
On mental status evaluation, the veteran seemed to be in good 
control of his emotions.  There were no motor abnormalities.  
His affect was of fairly wide range, with a certain subdued 
quality.  The veteran's stream of speech was normal, and 
there was no evidence of any perceptual disturbance.  He was 
well oriented with a clear sensorium.  His memory was intact.  
The diagnoses included multiple substance abuse, apparently 
in remission for the last year and a half, and PTSD, 
relatively mild to moderate in nature.  He was considered 
mildly to moderately disabled by the PTSD.  

VA treatment records from November 1993 show that the veteran 
was seen for a history of PTSD, and that he was on medication 
for depression.  He was having sleep difficulties, as well as 
a decreased interest in things.  On mental status 
examination, the veteran was depressed.  The assessment was 
PTSD.  Additional November 1993 records show that the veteran 
had decreased aggression, but increased depression.  He had 
not abused alcohol for 12 to 13 years, and attended 
Alcoholics Anonymous.  The veteran did not have any 
hallucinations or flashbacks, but he experienced nightmares.  
On examination, the veteran was awake, alert, and 
cooperative.  There was good eye contact and good 
interpersonal manners.  He had a normal range of affect and 
normal intensity.  There was an overall depressed quality 
with periods of smiles.  The veteran had normal verbal manner 
and speech, with normal thought process and content.  There 
were no delusions or perceptive changes.  

Additional VA treatment records show that the veteran 
continued to be followed for his PTSD through June 1994.  
January 1994 records state that the veteran continued to have 
intrusive thoughts of the Vietnam War.  He also complained of 
sleeping constantly during the day.  He had feelings of 
depression and guilt.  On examination, his moods were anger 
and anxiety.  There were no illusions or hallucinations.  His 
affect was appropriate to his thoughts.  The records show 
that the veteran continued to experience anger and depression 
in February 1994.  He reported feelings of rage in March 
1994.  

The veteran underwent an additional VA examination for mental 
disorders in June 1994.  His experiences in Vietnam were 
noted.  He also had a history of a coronary artery bypass in 
1990 due to severe angina, and had been unable to work since 
that time.  The veteran said that his PTSD started after his 
return from Vietnam.  He was having nightmares all the time, 
and was filled with rage and anger.  The veteran's problems 
with alcohol were also noted, but he had been sober for about 
24 months.  The veteran reported nightmares about four or 
five times a week, and he would wake up in a cold sweat with 
his heart pounding.  He did not have flashbacks, but he did 
have feelings of Vietnam with stimuli such as rain, humidity, 
or wooded areas, as well as loud noises.  He was obsessed 
with Vietnam by day.  On mental status examination, the 
veteran was cooperative but quite tense.  There were no motor 
abnormalities.  His stream of speech was of normal 
productivity, spontaneity, rate, and volume.  His affect was 
wide range, and he was well oriented.  The veteran's 
sensorium was clear, and his memory was intact.  The 
diagnoses included PTSD, and he was mild to moderately 
affected and disabled by this disorder.  There was also a 
history of substance abuse which had been in remission for 
several years so that it did not currently disable him.  
However, it was clear to the examiner that the veteran's 
alcoholism started in Vietnam and continued after Vietnam, 
and appeared secondary to the stresses of Vietnam.  

A September 1995 letter from the Vet Center indicates that 
the veteran has been attending group therapy since June 1995.  
He had previously attended an anger management workshop.  The 
veteran reported no significant changes in his symptoms, and 
he acknowledged a return to binge drinking.  

A second September 1995 letter from the veteran's 
psychologist notes continued treatment for PTSD.  His 
treatment included medication for depression, which had 
proved minimally helpful.  The psychologist indicated that 
the treatment efforts had not eliminated significant symptoms 
of PTSD.  

Treatment notes dated June 4, 1996, from the veteran's 
psychologist indicate that the veteran was completing his 
final session of psychotherapy.  The veteran continued to 
experience nightmares of Vietnam, as well as episodes of rage 
disproportionate to the stressors he confronted on a daily 
basis.  He attempted to engage in activities such as 
investing in the stock market, but his ability to focus and 
concentrate were impaired with intrusive thoughts of Vietnam.  
His attire and mental life continued to revolve around 
Vietnam and impair his ability to focus on other activities.  
The veteran's anger often exacerbated marital conflicts in 
that he was quick to fly into a rage, but he was not 
assaultive.  He continued to experience bouts of depressive 
affect usually associated with suicidal ideation.  The 
veteran had returned to some episodic alcohol consumption, 
which was more of an episodic minimal ingestion versus 
extensive inebriation.  He continued to be in need of ongoing 
treatment.  

In a June 1996 statement, the veteran's wife noted that he is 
an alcoholic, and that he had consumed a lot of alcohol early 
in their marriage.  This had improved, but he had recently 
started to drink again.  She described how the veteran's 
disability affected their son.  She noted that the veteran 
experienced flashbacks, nightmares, and increased startle 
response.  They were unable to socialize as a couple, and he 
was uncomfortable around strangers.  

The veteran appeared at a hearing before a hearing officer at 
the RO in July 1996.  He testified that he usually spent the 
day at home watching television because he was unable to 
sleep at night.  When he tried to sleep, he would have 
nightmares about four times a week.  The only time he 
socialized was at a monthly veteran's meeting.  The veteran 
stated that he tried to avoid crowds, and would only shop 
late at night at 24-hour stores.  He had problems with rage 
and anger, and would scream and shout at others.  The veteran 
added that he would drink in order to get relief from stress 
and to help him sleep.  He was undergoing both group and 
individual therapy.  See Transcript. 

A statement was received from the Vet Center in July 1997, 
accompanied by the veteran's psychotherapy history.  The 
adverse impact of the veteran's PTSD on his physical/medical, 
social, vocational, and psychological status was 
acknowledged.  The veteran reported nightmares of a near 
fatal rocket attack in Vietnam, as well as guilt and grief 
over the deaths of comrades.  His marriage had suffered as a 
result of his PTSD due to an inability to engage in intimacy 
or productive conflict resolution with his wife.  The PTSD 
also hurt his effectiveness as a parent.  The veteran's 
prognosis was guarded to poor at present.  His ongoing 
attendance in therapy was a positive, but the chronic and 
severe effects of PTSD made for a difficult and challenging 
recovery process.  

The veteran was afforded a VA examination in July 1997.  He 
complained of nightmares of combat, flashbacks, and 
difficulty sleeping.  The veteran reported that he would 
drink to get to sleep.  He always felt on the edge, and 
hyperactive.  He also experienced rage, depression, and 
anxiety.  The veteran said that his symptoms affected his 
relationship with his wife.  He had been unemployed since 
quadruple bypass surgery in 1990.  On examination, the 
veteran was alert, oriented, verbal, and spontaneous with no 
evidence of formal thought disorder.  He did not exhibit any 
delusions or hallucinations.  His mood was dysphoric, and his 
affect was at times irritable.  He denied any suicidal or 
homicidal thoughts or plans.  His attention was fair, but his 
concentration decreased.  His short term memory appeared to 
be decreased, but his long term memory was fair.  The 
diagnoses included PTSD, and alcohol abuse.  The examiner 
opined that in relation to the PTSD, the veteran's ability to 
secure and maintain gainful employment was limited 
considering the duration of his unemployment, and his 
continuing symptoms of anxiety, depression, rage, and 
flashbacks.  His GAF score was from 40 to 50. 

The most recent VA psychiatric examination was conducted in 
March 1998.  He continued to complain that he had nightmares, 
intrusive thoughts, and difficulty with rage and anger 
management.  His heart disability was becoming worse due to 
the stress.  The veteran mentioned that he would drink 
alcohol to get rid of his anger, or to help himself sleep.  
He felt very depressed about his experiences in service, and 
very guilty about having survived when others were killed.  
He felt that it affected his relationship with his wife.  On 
mental status examination, the veteran was oriented.  His 
speech was coherent and relevant.  There was no thought 
disorganization, and no perceptual disturbances.  He did not 
experience any hallucinations or delusions, and there was no 
inappropriate behavior.  His affect was appropriate, his mood 
euthymic, and his memory intact.  The veteran mentioned that 
some of his problems had gotten better since he started 
therapy, such as his relationship with his son.  The veteran 
mentioned that he is not currently drinking, and this problem 
was in remission.  The diagnoses included PTSD.  The 
veteran's score on the GAF was 45.  

A January 1999 statement from the veteran is of record.  He 
indicates that he is in a constant and chronic state of 
depression.  He added that he thought about suicide on a 
daily basis, but would not admit it to any of the examiners 
so he would not be locked away.  He did not agree that his 
symptoms had stabilized.  

A March 1999 progress report from a psychologist notes that 
the veteran has been undergoing both individual and group 
therapy.  He had several chronic and significant health 
problems, including his cardiac disability with a history of 
surgery in 1990, kidney stones, and diabetes.  The veteran 
also has a severe alcohol dependence problem, and supplements 
his psychiatric medication with alcohol on a nightly basis to 
help him sleep and avoid nightmares and intrusive thoughts 
about Vietnam.  His main support was his immediate family, 
and his affiliation with a veteran's organization.  He would 
visit one close friend who served with him in Vietnam.  He 
was also in contact with people through the internet, but 
this tended to reflect a pattern of isolation.  The veteran 
continued to experience severe PTSD symptoms in all three 
subcategories of the disorder.  This included re-experiencing 
the trauma through nightmares, flashbacks, and intrusive 
thoughts; arousal as evidenced by anxiety, insomnia, 
hypervigilance, and anger dysregulation; and avoidance such 
as social isolation, emotional numbing, depression, and 
anhedonia.  The veteran's symptoms were described as chronic 
and severe, and the examiner said that they had resulted in 
multiple and significant secondary traumatic effects such as 
marital discord, parent-child conflict, sexual dysfunction, 
and unemployment.  His noncompliance with the treatment for 
his other disabilities was also due to PTSD.  

The veteran testified at a hearing at the RO before the 
undersigned member of the Board in May 1999.  He stated that 
he had been married for 23 years, and that he had a nine year 
old son.  He described his relationship with his son as cold, 
and said that he would become angry with him at the smallest 
provocation.  He did not sleep with his wife because he was 
afraid he would hurt her during one of his nightmares.  He 
was unable to sleep three or four nights a week on average, 
and would sometimes have a few drinks to help.  He began 
seeing a doctor for PTSD in 1986, which was before his heart 
surgery.  He had not worked since his heart surgery.  The 
veteran stated that his PTSD had become worse since 1993.  
The veteran's representative noted for the record that the 
veteran had a long, gray, unkempt beard, and that he was 
emotional during much of the hearing.  See Transcript. 

The Board finds that the evidence supports entitlement to a 
100 percent evaluation from March 23, 1999.  However, 
entitlement to an evaluation in excess of 50 percent for PTSD 
is not merited prior to this date .  In reaching this 
decision, the Board has considered the provisions of the 
regulations in effect both before and after November 1996. 

The earliest relevant evidence for the period in question 
clearly shows that an evaluation in excess of 50 percent is 
not merited.  The veteran had been unemployed since 1990, but 
that this was due to heart surgery and not PTSD.  The GAF at 
discharge from the hospital in April 1993 was from 51 to 60.  
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  A score of 51 to 60 indicates 
moderate symptoms, or moderate difficulty in social, 
occupational or school functioning.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  The September 1993 VA examination 
noted that the veteran was in good control of his emotions, 
that he was well oriented with an intact memory, and that 
there was no evidence of perceptual disturbance.  He was 
considered mildly to moderately disabled.  Similar findings 
were noted in June 1994, and the examiner again described the 
disability as mild to moderate.  

The July 1997 report from the veteran's psychologist noted 
that the veteran's PTSD had an adverse impact on many areas 
his life, including social and vocational.  His prognosis was 
guarded to poor, and the effects of PTSD were described as 
severe.  However, the report of the VA examinations conducted 
in July 1997 and March 1998 do not describe the same degree 
of impairment described in the July 1997 psychological 
report.  The mental status examinations were negative for 
thought disorders, and inappropriate behavior.  He did not 
have any suicidal ideations, and while there appeared to be 
some short term memory impairment in July 1997, his memory 
was intact in March 1998.  The veteran's ability to secure 
and maintain employment was described as limited in part due 
to his PTSD, but he was not unemployable.  The GAF scores on 
these examinations were between 40 and 50 in July 1997, and 
45 in March 1998.  A score of 41 to 50 indicates serious 
symptoms such as suicidal ideations, and severe obsessional 
rituals, or serious impairment in social, occupational, or 
school  functioning, as evidenced by no friends, or an 
inability to keep a job.  DSM-IV.  The exhibited PTSD 
symptoms did not nearly approximate the level of impairment 
contemplated by a 70 percent evaluation, under either the new 
or old criteria.  

When taken as a whole, the evidence dated prior to March 23, 
1999, reveals that the veteran's PTSD was productive of 
symptoms that included nightmares and sleep problems three or 
four times each week, anger, anxiety, flashbacks, intrusive 
memories, emotional numbing, depression, isolation, and 
inactivity.  His PTSD has also affected his relationships 
with his wife and son.   However, most of the symptoms 
required for an evaluation in excess of 50 percent under the 
current regulations were not demonstrated during this period.  
The veteran did not display any obsessional rituals that 
interfered with routine activities.  There was no indication 
of illogical speech in the medical records.  The veteran 
displayed depression, but not of such severity that it 
prevented him from functioning independently, appropriately, 
or effectively.  Every examination report noted an 
appropriate affect.  He was prone to fits of rage, but 
without any violence.  There were no reports of inadequate 
personal appearance or hygiene.  His cognitive abilities were 
adequate.  Suicidal ideations were noted in June 1996, but 
denied on subsequent examinations.  Therefore, as the 
veteran's symptomatology did not more nearly resemble the 
criteria for an evaluation in excess of 50 percent during 
this period, an increased evaluation was not merited.  
38 C.F.R. §§ 4.7, 4.130, Code 9411 (1998).  For similar 
reasons, the Board also finds that this symptomatology did 
not produce greater than considerable social and industrial 
impairment.  38 C.F.R. § 4.132, Code 9411 (1996).  

The Board believes that the symptomatology described in the 
March 1999 report by the VA psychologist meets the criteria 
for a 100 percent evaluation.  This report also notes that 
the veteran has a severe alcohol dependence problem.  
However, subsequent to the discussion of the veteran's 
alcoholism, the report further states that the veteran's PTSD 
was productive of severe symptoms in the three major 
subcategories of the disorder, including re-experiencing the 
trauma, arousal, and avoidance.  The report then added that 
the veteran's chronic and severe PTSD has resulted in 
multiple and significant secondary traumatic effects, 
including unemployment.  While the veteran retains 
significant social contacts and support with his family and a 
veterans' service organization, the exhibited symptomatology 
more nearly approximates total occupational and social 
impairment, which warrants a 100 percent evaluation.  
38 C.F.R. § 4.130, Code 9411.  

II. Total Rating

The veteran contends that he is unemployable as a result of 
his service connected disabilities.  As noted above, the 
Board finds that a 100 percent schedular evaluation for PTSD 
is warranted from March 23, 1999, so that the issue of 
entitlement to a total rating based on individual 
unemployability is moot from that date.  However, entitlement 
to a total rating based on individual unemployability for the 
period before March 23, 1999, is still for consideration.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.16 (1998).

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and  
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38  C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a). 

In Hatlestad v. Derwinski, 1 Vet.App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (1998).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

The veteran's service connected disabilities include PTSD, 
evaluated as 50 percent disabling prior to March 23, 1999; 
bilateral tinnitus aurium, evaluated as 10 percent disabling; 
fragment wounds of the left leg, evaluated as zero percent 
disabling; and fragment wounds of the right leg, evaluated as 
zero percent disabling.  He had a combined service connected 
evaluation of 60 percent disabling.  As previously discussed, 
the Board finds that a continuation of the 50 percent 
evaluation prior to March 23, 1999, for the veteran's PTSD is 
merited.  

The veteran was afforded a VA audiology examination in 
September 1993.  This examination found subjective tinnitus 
matched to a 1500 Hertz tone for both the right and left 
ears.  The veteran described the tinnitus as bilateral and 
constant, and stated that it disturbed his sleep, was 
irritating, and interfered with communication.  The Board 
finds that this symptomatology comports with the 10 percent 
evaluation, which is the highest evaluation available under 
the regulations in effect prior to June 10, 1999.  38 C.F.R. 
§ 4.87, Code 6260 (1998).

The veteran's service connected residuals of fragment wounds 
of the left leg and right leg are each evaluated under the 
rating code for other scars.  These are evaluated according 
to the limitation of function of the parts affected.  
38 C.F.R. § 4.118, Code 7805.  Other rating codes for 
consideration would be the codes for superficial, poorly 
nourished scars with repeated ulceration, and superficial 
scars that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Codes 7803, 7804.  The record shows that 
the veteran was initially afforded a VA examination following 
discharge from active service in April 1971.  The history of 
his shrapnel wounds were noted, but the examiner was unable 
to find any residuals or scars as a result of the shell 
fragment wounds.  More recent medical evidence includes the 
report of a January 1993 VA examination.  This examination 
found that the veteran's lower extremities had muscle 
strength of 5/5, a full range of motion, and were 
neurologically intact.  The examination also referred to 
surgical scars of the lower left mid calf, without any 
further reference to tenderness, adhesion, or ulceration.  
The remainder of the evidence is negative for any complaints 
or treatment referable to the service connected scars.  
Therefore, without any evidence of impairment of the lower 
extremities as a result of the veteran's scars, and without 
evidence of tenderness, pain, poor nourishment, or 
ulceration, the zero percent evaluation is an accurate 
assessment in the resulting disability.  38 C.F.R. §§ 4.31, 
4.118, Codes 7803, 7804, 7805.  The veteran's combined 
evaluation for his service connected disabilities remains 60 
percent.  Therefore, as the veteran has not met the 
percentage requirements set forth in 38 C.F.R. § 4.16(a), the 
Board will proceed with consideration of entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

VA treatment records dated January 1993 indicate that the 
veteran was currently unemployed.  He had previously worked 
at installing and servicing pizza ovens, as a real estate 
agent, and as a motorcycle and snowmobile mechanic.  

The September 1993 VA psychiatric examination found that the 
veteran had first been employed after service on a garbage 
truck.  He had then worked various odd jobs in construction, 
but had retired three years previously after a quadruple 
bypass, and had not worked since that time.  The examiner 
found that the veteran's PTSD was mildly to moderately 
disabling.  

At the June 1994 VA examination, the veteran's work history 
was again noted.  The veteran said that he had bounced around 
from one job to another, and that the longest job he had held 
was for two years.  The examiner found that the veteran was 
mildly to moderately affected and disabled by his PTSD.  

A September 1995 statement from the veteran's psychologist 
says that while the veteran is disabled medically, his 
psychological condition was also deemed disabling.  

June 1996 VA treatment records note that the veteran was 
attempting to engage in activities such as investing in the 
stock market.  However, his ability to concentrate and focus 
on the here and now was impaired by his fixation with 
Vietnam.  

At the July 1996 hearing, the veteran testified that he had 
held about 19 different jobs, including working on a garbage 
truck, and working in construction.  His longest job had 
lasted about three years, and was in the late 1970's.  He 
last worked full time in 1990 in a pizza business.  The 
veteran argued that he had a tremendous problem maintaining 
concentration for any length of time due to racing thoughts 
about Vietnam.  He believed that this made him totally 
unemployable.  See Transcript.  

The veteran underwent an additional VA examination in July 
1997.  He was noted to have a High School GED.  After 
service, he had first been employed on a garbage truck, but 
this ended after a motor vehicle accident.  He had worked odd 
jobs since that time, but had been unemployed since 1990, 
when he reported having quadruple bypass surgery.  The 
examination stated that the veteran's attention was fair, but 
his concentration was decreased.  The diagnoses noted 
unemployment problems with relationships.  The GAF was 40 to 
50.  The examiner stated that the veteran's ability to secure 
and maintain gainful employment is considered limited 
considering the duration of his unemployment, and his 
continuing symptoms of anxiety, depression, rage, and 
flashbacks.  

July 1997 notes from the veteran's psychologist state that 
the veteran acknowledged the adverse impact his experiences 
in Vietnam had on many aspects of his life, including 
vocational, so that his PTSD could be considered chronic, 
unremitting, and severe.  

At the March 1998 VA examination, the veteran showed adequate 
concentration and attention.  The diagnoses included PTSD.  
The GAF score was 45.  

After review of the veteran's contentions and the evidence of 
record, the Board is unable to find that the veteran is 
entitled to a total rating for unemployability on an 
extraschedular basis.  The veteran's primary disability is 
his PTSD, although his tinnitus may also affect his 
concentration and ability to communicate.  His disabilities 
combined to produce serious impairment, as was reflected by 
the 60 percent schedular evaluation in effect.  The veteran 
also has many serious nonservice connected disabilities, 
including heart disease and diabetes.  These may not be 
considered in determining the veteran's employability.  The 
record indicates that the veteran was employed in a variety 
of jobs until his nonservice connected heart surgery in 1990.  
The only indication that the veteran attempted any form of 
employment since 1990 is the evidence which shows that he has 
attempted to invest in the stock market.  

The July 1997 VA examiner said the veteran's employability 
was limited in part by the symptoms of PTSD, but did not 
state that he was unemployable.  The veteran's impairment was 
described as anywhere from mild to severe by the doctors and 
psychologists who examined him, but his GAF score has never 
been lower than the 41 to 50 range.  As noted earlier, this 
indicates serious impairment in occupational functioning, but 
not to the level of unemployability.  See DSM-IV.  There is 
no indication that the veteran's service connected 
disabilities require frequent hospitalization, and there is 
no other evidence to demonstrate an exceptional or unusual 
disability picture that would preclude the veteran from 
obtain anything but marginal employment solely as a result of 
his service connected disabilities for this period.  
Therefore, as the evidence does not show that the veteran's 
service connected disabilities prevent him from obtaining 
employment, a total rating is not warranted prior to March 
23, 1999.



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
prior to March 23, 1999, is denied. 

Entitlement to a 100 percent evaluation for PTSD from March 
23, 1999, is granted.  

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities prior 
to March 23, 1999, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

